﻿1.	 On behalf of the Government and people of the Republic of Trinidad and Tobago I congratulate Mr. Jorge Illueca on his election to the office of President of the thirty-eighth session of the General Assembly. My delegation is confident that his vast experience and skill, particularly in the United Nations system, will contribute tremendously to the fruitful outcome of our work at this session. His election to the presidency is recognition of the high esteem in which his country and he himself are held by the international community.
2.	My delegation pays tribute also to the outgoing President, Mr. Imre Hollai of Hungary, who so successfully presided over the work of the thirty-seventh session.
3.	The Government of Trinidad and Tobago wishes to express its warmest congratulations to Saint Christopher and Nevis, a sister Caribbean State, upon its achievement of independence, on 19 September 1983, and its admission as the 158th Member of the United Nations. It says much for the continuing relevance and influence of the United Nations and its pivotal role in the maintenance of international peace and security that while newly independent States face the challenges posed by such factors as small size, economic and infrastructure underdevelopment and limited natural and manpower resources, their Governments attach high priority to membership in this Organization.
4.	We, the countries of the Caribbean Community and Common Market, have achieved our independence peacefully, but not without the dedication, hard work and sacrifice of several generations. We have thus sought to create societies founded on the values and aspirations of our peoples, enriched by the diversity of their racial, ethnic and cultural heritage. My delegation is confident that this respect for the human experience and the ability to forge a cohesive society will enable Saint Christopher and Nevis, like the rest of our Caribbean societies, to contribute invaluably to the future work of the United Nations.
5.	The current crisis in the world economy continues. Recent hopes of a slackening in the recession appear to have been premature. The projected upturns in the economic activity of the developed market economies have not materialized. Indeed, there are disturbing signs that these economies may decline this winter. World trade over the last two years has been stagnant for the first time in the post-war period. Inevitably the situation has had particularly severe repercussions for the developing countries, which, while being on the periphery of global economic decision-making, are the first to feel its negative effects. The consequences for their development and for the social and economic well-being of their peoples have been disastrous.
6.	Domestic policies being adopted by several countries to deal with the crisis continue to exacerbate it. High- interest-rate policies impact directly on the crushing debt burden of developing countries. High interest rates are the single most destructive element frustrating the efforts of developing countries to improve their economies. With these interest rates at 18 per cent, and with the need to renegotiate and extend repayment schedules, original debt doubles in less than four years, even without any new borrowing. The severe debt burden and debt servicing problems confronting most developing countries have worsened in 1983. Their debt burden is approximately $540 billion and requires over $100 billion annually in servicing. This has made it necessary for many developing countries to seek to defer repayment or to reschedule their loans, sometimes through further borrowing, simply for the payment of capital and interest due and not for new investment or additions to infrastructure. It is not surprising that under these circumstances there is widespread concern that the collapse of the economies of certain States could have disastrous consequences for the global monetary and financial structures.
7.	In conjunction with high interest rates, there has been an unprecedented depression of the world commodity markets. In nearly all developing countries, including the net oil producers, export earnings experienced a catastrophic decline. This decline has been due to the state of the global economy and partly to the imposition of protectionist trade barriers by some developed countries. This myopic panacea, adopted by several important trading nations, restricts the volume of world trade and intensifies the world economic crisis. Developing countries thus find themselves with insufficient foreign exchange earnings to meet their current requirements for imported goods and services and no foreign exchange reserves with which to meet their debt obligations.
8.	The energy-exporting countries, for a while "growth poles" within the developing world, have not escaped the ravages of the crisis, and some of these countries are now faced with massive external debts from both official and commercial sources. At this time there is also a substantial decline in concessional loans for development, increasing obstacles to access to international capital markets and in fact a general lack of concern for the poor, be they individuals or nations. Even though certain economic and social forces combine to create and maintain poverty and dependence, it is convenient to think and say that destitution among certain nations of the world is a result of improvidence. And so, the remedies prescribed involve drastic devaluation, internal financial stringency, massive unemployment and import restraint, even on essentials.
9.	Not too long ago, it was being said that the main cause of economic difficulties for developing as well as for developed countries was the high price of oil. It has now become clear, however, beyond any shadow of doubt, that the malaise and crisis within the international economic system has its genesis in other problems that are deep-set and of a structural nature.
10.	A telling defect of the present international system is its inability to proffer guidance and attainable solutions, both political and economic, to ensure that the interests of the world community as a whole are adequately addressed.
11.	The Government of Trinidad and Tobago has been insistent that only through global perspectives and the adoption of a holistic approach to the present situation will the problems of the world economy and its future growth be satisfactorily resolved. The occasional small financial grants made to developing countries, further high-interest loans, selective and limited commercial concessions will not provide the answer. Such measures will merely contribute to continued economic and social privation, political disaffection, social upheaval and even revolution.
12.	The resources of developing countries must be fully optimized for the benefit of their own people, and any economic co-operation between developed and developing countries must be predicated upon mutual respect and absence of inhibiting conditions.
13.	The fabric of the international economic system is now so closely interwoven that it is extremely difficult, if not impossible, to separate issues whether or not they relate to trade, aid, commodities or monetary and financial development. The Bretton Woods institutions, which are now nearly 40 years old, are not equipped to deal with a world that has changed dramatically since the Second World War and in which economic power centres are more diverse and greater in number. Trinidad and Tobago firmly believes that the international community should give immediate consideration to recommendations for the reform of the international monetary system adopted by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March this year.
14.	At Buenos Aires the developing countries extended a hand of meaningful co-operation to the developed countries. That gesture was rejected at the sixth session of the United Nations Conference on Trade and Development, at Belgrade. The developed countries failed to adopt any of the prescriptions offered by developing countries for collective solutions to the problems of the international economic system.
15.	The failure of that session is not to be attributed to the institution but to its members. The international community must accept the responsibility for the progressive deterioration of the machinery it has established for international economic co-operation.
16.	In this respect, we fully endorse the decision of the countries of the Movement of Non-Aligned Countries to have a fresh political impetus to global negotiations and support the proposal to hold at the United Nations in 1984 a conference to deal with the subject. Trinidad and Tobago recognizes this initiative as an attempt to strengthen international co-operation and to revive the North-South dialogue.
17.	Trinidad and Tobago regrets that, after six years and the two-part four-week special session at United Nations Headquarters in New York this year, the Commission on Transnational Corporations was still unable to complete its work on the elaboration of a code of conduct for transnational corporations.
18.	Trinidad and Tobago shares the disappointment expressed by the Group of 77 that the flexibility and accommodation shown by the Group has not been reciprocated and calls upon those States concerned to display a more serious attitude and spirit of compromise in their approach to this exercise.
19.	Trinidad and Tobago is pleased that, after long and difficult consultations and negotiations, most of the obstacles in the path of the establishment of a viable long- term financing system for science and technology for development have been removed and that the system can now become operational.
20.	My country, like many other developing countries, is aware of the importance of the financing system in strengthening the scientific and technological capacities of developing countries, thereby accelerating their development. We therefore urge all potential donor countries to participate actively in the system in order to mobilize the identified core and non-core resources for the initial period 1983-1985.
21.	Trinidad and Tobago commends the efforts of the Non-Aligned Movement and the Group of 77 to intensify economic co-operation among developing countries. We do not envisage these relations as a substitute for North- South dialogue and international co-operation but as a complementary attempt to maximize and promote the rational and efficient use of human, material, financial and technological resources available in the developing countries.
22.	In the present crisis of international co-operation, the need to accelerate economic co-operation among developing countries becomes more crucial. Over the last five years the Government of Trinidad and Tobago has demonstrated its commitment to integration and economic co-operation among developing countries by making available more than half a billion dollars to the members of the Caribbean Community. This assistance, to which we remain committed, has been channelled through the Caribbean Development Bank and other existing sub regional institutions, as well as through our own programmes for technical assistance and cooperation. Trinidad and Tobago will continue, within the limits of its resources and in spite of the hardships imposed by the present international economic crisis, to assist its partners in the sub region and would encourage other hemispheric actors to translate their words into actions that would assist positively in the development of the sub region. 
23.	UNDP, the largest dispenser of technical assistance and co-operation within the United Nations system, has in the last few years experienced a serious shortfall in contributions to the extent that contributions in the third cycle, 1982-1986, could fall below the level of the first cycle in real terms.
24.	In addition, there appear to be attempts to alter the structure of UNDP, which could result in recipient countries having less jurisdiction in determining priority areas for their countries' programmes. Trinidad and Tobago will support any effort to improve the governance of UNDP and to optimize the use of available resources in so far as these measures do not alter its unique characteristics. It is our view that this is the time not for reducing but for at least maintaining financial inputs to UNDP so that its invaluable contributions to developing countries can be enhanced.
25.	Earlier this year the seventh session of the Caribbean Development and Co-operation Committee was held at Port of Spain. On that occasion, in my capacity as Chairman of the Committee, I stated that the high vision embodied in the creation of the Committee eight years ago had not been reflected in the experience of its members and in the functioning of that body. The Committee has met with many impediments to its full effectiveness both at the level of its secretariat in the Port of Spain office and in ECLA in terms of resources, staffing and procedure.
26.	On behalf of the members of the Committee, who are committed to playing their part to improve its functioning and effectiveness, let me express the hope that the United Nations system will do all in its power to complement our efforts in providing a truly efficient and effective operational programme for development in the Caribbean region.
27.	The Government of Trinidad and Tobago considers that development can best be pursued in a climate of peace and security. History has shown that arms races inevitably culminate in war. The arms race continues unabated, with little sign of any substantial change of attitude on the part of the major Powers. Some estimates give the amount spent on armaments over the past year as $650 billion—resources that are sorely needed for social and economic development. Apart from the actual expenditure on armaments, there are also the resources, human and financial, which are channelled into the disarmament effort and are thus deflected from constructive developmental activities.
28.	There continues to be much talk, even by the military Powers themselves, about disarmament. In recent times this has tended to focus on the prevention of a nuclear war and the prevention of an arms race in outer space. But, while there is talk of peace, there continues to be a massive build-up of the store of arms at a rate that can be described only as preparations for war, preparations for war that are tempered only by discussions on the non-first-use of nuclear weapons.
29.	Trinidad and Tobago is concerned not solely with the prevention of a nuclear war, vital though that is, but also with the growth and spread of conventional weapons, which are a major factor contributing to present international tension and instability. We further deplore the development and use of chemical and bacteriological weapons.
30.	The recent upsurge of popular peace movements throughout the world indicates that, even if policy-makers have not recognized the grave danger of extinction facing us, public opinion has. Trinidad and Tobago's wish is for the world to be free of the persistent danger of total self-destruction which man continues to impose upon himself, and we are sure that we share the ultimate goal of all, or most, States: that of general and complete disarmament.
31.	But it is not only the East-West confrontation that poses major dangers. In every corner of the globe the names of war are being fanned; sometimes in the name of peace, at other times in the name of religion; sometimes in the name of political ideology or territorial sovereignty, at other times in the name of economic independence. Each instance of war, large or small, declared or undeclared, will contribute to the ever-escalating threat to international peace and security.
32.	Trinidad and Tobago views with great concern- indeed, alarm—the grave situation in Central America, a situation which almost daily assumes new and more dangerous proportions. The problems of the region originate in social and economic ills, ills which are exploited by others who are ever eager to promote strife and disharmony in pursuit of their own ambitions.
33.	The worthy efforts of the Contadora Group are to be welcomed and highly commended. We implore those States actively involved in the conflicts to continue to co-operate fully in the Contadora initiative. We further appeal to all States to desist from seeking to impose any settlement in the region by the use or threat of use of force, to exercise due respect for the sovereignty and territorial integrity of all individual States, and to use their influence to promote economic and social justice in Central America. In this context, I recall that at the last session I urged the great Powers not to import their rivalries, conflicts and tensions into the Caribbean. The Government of Trinidad and Tobago reiterates that appeal and insists that the Caribbean area be a zone of peace in which peaceful and amicable solutions are found to the problems of the area.
34.	In July the world celebrated the bicentenary of the birth of Simon Bolivar, the Liberator, and paid a tribute to his great deeds in the interests of a new and better way of life for mankind. The freedoms which he won and inspired must not be lost or subjugated to the interests of bloc politics. Our freedom, our independence, our sovereignty, must be preserved, and our disputes must be settled in a just and peaceful manner.
35.	Trinidad and Tobago is pleased to have played a role in the evolution of a peaceful settlement of the Guyana-Venezuela controversy. We therefore welcome the fact that the two countries have now referred the choice of a means of settlement to the Secretary-General in accordance with the provisions of article IV, paragraph 2, of the Geneva Agreement.' Trinidad mid Tobago hopes that this controversy will be quickly and peacefully resolved, thus restoring international confidence in the process of the peaceful settlement of disputes.
36.	Trinidad and Tobago reiterates the sentiments of the heads of Government conference of the Caribbean Community and Common Market, held in July 1983 at Port of Spain, in respect of the position maintained by the Government of Guatemala on the status of Belize— a full Member of the United Nations family and an independent State. Trinidad and Tobago endorses the principle of territorial integrity and fully supports the position of the Government of Belize that this matter should be settled by peaceful means, without prejudice to its sovereignty and territorial integrity.
37.	The Middle East continues to engage the attention of the international community, as tension, confrontation and armed conflicts spread. As in the past, the central issue and the key to a just and lasting peace in the region remains the question of Palestine. Trinidad and Tobago reiterates its support for the full sovereign rights of the Palestinian people to a permanent homeland and to self- determination in their own State.
38.	Trinidad and Tobago welcomes the peace initiatives that have been proposed and is of the firm conviction that success will hinge on the participation of all parties and interests concerned, including the Palestinian people through their legitimate representative, the Palestine Liberation Organization [PLO].
39.	Palestine was only last month the subject of an international conference held at Geneva. That conference adopted a programme of action  containing many positive elements which, if adhered to, could contribute towards a peaceful, just and lasting solution of the problems of the area. The delegation of Trinidad and Tobago notes with particular interest the proposal that an international peace conference on the Middle East should be held.
40.	Turning to the question of Lebanon, Trinidad and Tobago implores all States to respect General Assembly resolution 37/123 E, which calls for "strict respect of the territorial integrity, sovereignty, unity and political independence of Lebanon".
41.	We look forward to the early cessation of conflict and welcome therefore the present cease-fire which we hope will be a first step on the road to reconciliation and normalcy for that beleaguered country.
42.	Peace initiatives motivated by or directed towards selfish national interests breed conflict rather than peace. We States Members of the United Nations family must all rededicate ourselves to the fundamental principles that sustain this body.
43.	One of these is enshrined in Article 1 of the Charter: "To maintain international peace and security, and
to that end: to take effective collective measures for the prevention and removal of threats to the peace, . . . and to bring about by peaceful means, and in conformity with the principles of justice and international law, adjustment or settlement of international disputes or situations which might lead to a breach of the peace".
44.	This implies the existence of a political will, a spirit of co-operation and mutual respect and trust among Member States of the Organization, qualities which find expression in adherence to the principles of the United Nations and respect for the implementation of General Assembly and Security Council resolutions. Those principles also demand an equal obligation to ensure that the resolutions introduced into the deliberations of the General Assembly and Security Council are based on veracity, respect for Charter principles and the search for peace. Otherwise, Member States, especially those glorying in their real or apparent military might and in their sense of national importance, may be tempted to ignore or veto them.
45.	My delegation thanks the Secretary-General for his thought-provoking report on the work of the Organization. We concur in his view that 1983 has, so far, been a frustrating year for the search for peace, stability and justice and for those who believe that the United Nations is the best available international mechanism to achieve these ends.
46.	The Secretary-General further emphasized that the time has come to move from words to action. My delegation wishes to commend this sentiment to all Members of the Organization and hopes that our common sense of purpose and direction will help us achieve the vital objective of the preservation of peace.
47.	One aspect of this common sense of purpose and direction can be manifested by the universal acceptance of the United Nations Convention on the Law of the Sea. This Convention is still to be ratified by certain States which participated actively in the long years of work which went into formulating this historic agreement. It will be of immense importance and a major contribution to the functioning of the International Sea-Bed Authority if this can be a truly universal body in which all members will co-operate in utilizing and preserving the resources of the sea-bed and its environs for the welfare and betterment of all mankind.
48.	I now turn to the question of human rights. Trinidad and Tobago is alarmed at the unabated incidence of human rights violations throughout the world. We abhor any acts or measures designed to deprive an individual of his basic fundamental rights and freedoms. We urge Member States to comply fully with the relevant United Nations conventions, and we express our support for the efforts made by United Nations bodies to monitor and report on human rights violations.
49.	In this context, I call attention once more to southern Africa, a region in which human rights, fundamental freedoms and the dignity of man are held in total contempt. The International Conference in Support of the Struggle of the Namibian People for Independence, which was held in Paris in April 1983, and the Security Council, which met from 23 May to 1 June 1983 to consider the question of Namibia, have both recognized that the preliminaries necessary for the implementation of Namibian independence, in accordance with the plan contained in Security Council resolution 435 (1978), have been in the main completed. The linkage theory that makes Namibia's proceeding to independence conditional on the withdrawal of Cuban troops from Angola— espoused by certain members of the Western contact group—has rightly been rejected outright by an overwhelming majority of the international community. It is inconceivable that any of us, States Members of the United Nations, long advocates of the principles of democracy, human rights and self-determination, should insist on such a linkage. Namibia's independence cannot be an issue for barter.
50.	South Africa's appointment of a State Council for Namibia to draw up a constitution for that country is yet another indication of its inability to act in good faith on this question. Trinidad and Tobago reiterates its conviction that unless and until the international community unites in clear determination to deal with the independence of the Pretoria regime, as demonstrated by its policies on Namibia and its repressive and abhorrent internal policy of apartheid by imposing full mandatory sanctions against it in accordance with Chapter VII of the Charter of the United Nations, no change will come about in that troubled part of the world.
51.	The past year has seen an escalation of tension in the southern African region as the apartheid regime continues its flagrant attacks on neighbouring sovereign States. It is an undeniable fact that that regime poses an extremely grave threat to the stability and peace not only of the region but of the continent of Africa and, indeed, of the international community of nations.
52.	Trinidad and Tobago and other countries of the West Indian cricket community have recently been targeted by that regime, which, in its attempt to obfuscate international public opinion and break out of its isolation, has lured sporting personalities to its shores by offers of vast sums of money. Trinidad and Tobago clearly recognizes this ploy as another attempt by the regime in Pretoria to disguise its racist policies. We hasten to point out that the resources they offer are ill-gotten and derived from collaboration with those States which defy the will of the majority of the international community by offering support and succour to that regime.
53.	The vast sums of money being offered to our sports personalities must derive from South Africa's commercial sector, stimulated by its external trade with its partners, and we therefore appeal to all Member States, all United Nations and anti-apartheid organizations, to exercise greater vigilance with respect to economic sanctions against South Africa, since that country's economic base is the foundation on which its abhorrent system continues to thrive. The position of the Government of Trinidad and Tobago against sporting—and, indeed, all other— links with South Africa is already a matter of record in the Assembly.
54.	We believe that every encouragement must be given to our sportsmen and sportswomen to enhance both their earning capacity and their international reputations. The Assembly may wish to give serious consideration to the provision of the machinery and funds to stimulate further the development of programmes, particularly in developing countries, to help sportsmen, sportswomen and artistes achieve their goals and ensure that they are no longer vulnerable to the blandishments of the apartheid regime.
55.	In the meantime Trinidad and Tobago looks forward to the early completion of the drafting of an international convention against	in sports.
56.	In closing may I once again quote from the report of the Secretary-General. He states:
"We are at present in a period when the value of multilateral diplomacy is being questioned and international institutions are not functioning as they were intended to function. The machinery is running and the wheels are turning, but it is not moving forward as it should. ... We must find means to push the machinery into forward motion again."
57.	The danger of our times lies in our institutions' divorcing themselves from the international public interest. It is therefore necessary to rededicate ourselves to Charter principles in order to restore confidence in the Organization and to ensure implementation of its resolutions. Should we fail to do so, our efforts to find peaceful solutions and promote significant development will be met with frustration.
 

